Exhibit 10.1



Summary of Executive Compensation
 
The following is a summary of the compensation of Adept's executive officers for
fiscal 2008.
 
Current Executive Officers
Annual
Base Salary
 
Bonus Plan
Target
Compensation
(aggregated basis)
 
 Bonus Plan
Range of
Compensation
(aggregated basis
Other Annual
Compensation
John Dulchinos
President and Chief Executive Officer
$
285,000
 
50%(1)
 
 25-100%(2)
Group term life insurance excess premiums
           
 
 
Lisa M. Cummins
Vice President of Finance and Chief Financial Officer
$
220,000
 
40%(1)
 
  20-80%(2)
Group term life insurance excess premiums
               
Gordon Deans
Vice President, Business Development and General Manager - Canada
CDN$
238,000
 
25%(1)
 
12.5-50%(2)
Life and disability insurance
               
Joachim Melis
Vice President of Worldwide Sales
EUR
140,000
 
0.50-1.5 % of revenue (1)
 
Median 0.17%
Group term life insurance excess premiums
               
Dave Pap Rocki
Chief Technology Officer
$
197,300
 
25%(1)
 
12.5-50%(2)
Group term life insurance excess premiums

 
(1)
All non-sales executive officers may earn a percentage of base salary in cash
bonus payments and grants of restricted stock as determined pursuant to Adept’s
Fiscal 2009  Executive Bonus Plan, upon attainment of certain corporate targets
specified therein, subject to approval and discretion of the Compensation
Committee of the Board.  Mr. Melis is not eligible for cash performance bonuses
under the 2009 Executive Bonus Plan bonus component but is eligible to receive
commission payments based on individual performance against specific revenue
targets. This discussion does not include any option grant compensation.  The
percentage noted cites the amount of compensation with may be earned upon the
Company performing at plan.
 
(2)
Reflects the anticipated range in amount of bonus as a percentage of salary
which may be payable upon attainment of certain operating income and revenue
amounts for fiscal 2009 at a threshold basis, plan to overachieve basis.  All
awards are subject to Compensation Committee determination and discretion.

 
 Mr. Joachim Melis, Adept's Vice President, Worldwide Sales, may receive
quarterly commissions in cash under the Plan based on Adept's consolidated
revenue for each fiscal quarter in the year ended June 30, 2009.  The Plan
provides for sliding scale commissions ranging from 0.5% to 1.5% of Adept's
revenue.